     Case 1:17-cv-01248-DAD-GSA Document 62 Filed 03/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM J. GRADFORD,                               No. 1:17-cv-01248-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   STANISLAUS PUBLIC SAFETY
     CENTER, et al.,                                    (Doc. Nos. 54, 57, 59)
15
                        Defendant.
16

17

18          Plaintiff William J. Gradford is a former state prisoner appearing pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 4, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that defendants motion to dismiss (Doc. No. 54) be granted on

23   the grounds that plaintiff settled this action and signed a release of all claims, which constituted a

24   valid, clear, and unambiguous waiver of plaintiff’s legal claims brought in this action. (Doc. No.

25   57.) These findings and recommendations were served upon the parties and contained notice that

26   any objections thereto were to be filed within fourteen (14) days from the date of service thereof.

27   (Id. at 7.) In that time period, no objections to the findings and recommendations were filed with

28   the court. However, on January 21, 2021, plaintiff filed a request to vacate the dismissal and
                                                       1
     Case 1:17-cv-01248-DAD-GSA Document 62 Filed 03/23/21 Page 2 of 3


 1   asked the court to schedule a settlement conference, which the court construes as plaintiff’s

 2   objections to the pending findings and recommendations. (Doc. No. 59.) On February 25, 2021,

 3   defendant Flores1 filed an opposition, and on March 9, 2021, plaintiff’s reply was docketed.

 4   (Doc. Nos. 60, 61.)

 5            In his request, plaintiff asks the court to vacate the dismissal order and then schedule a

 6   settlement conference in this action. (Doc. No. 59 at 43.) Plaintiff argues that defense counsel

 7   did not present to this court all of the documents that plaintiff represents he signed when he

 8   signed a release of all claims against Stanislaus County and defendant Flores. (Id. at 39–43.)

 9   Plaintiff also asserts that defense counsel violated federal law and this court’s Local Rules. (Id. at

10   43.) In addition, plaintiff states the court should vacate the dismissal order and re-set the

11   scheduling conference as it had in another of plaintiff’s cases presenting similar issues, Gradford

12   v. Freddie, No. 1:19-cv-01252-DAD-EPG,2 and which plaintiff contends was part of the same

13   settlement. (Id. at 42, 44.)

14            Defendant responds that plaintiff’s request is ambiguous and nonsensical, noting that there

15   exists no dismissal to be vacated and to the extent plaintiff’s filling is a motion for

16   reconsideration, it would be premature. (Doc. No. 60 at 1.) Defendant also argues that if the

17   document is to be construed as a motion for reconsideration, it is inadequate as a matter of law

18   under Rule 59 or 60 of the Federal Rules of Civil Procedure, because plaintiff has not set forth

19   any law or facts warranting the relief he seeks. (Id. at 1–2.) Finally, defendant argues that

20   plaintiff’s request merely rehashes previously made arguments and offers no evidence in support
21   of those arguments. (Id. at 2.)

22   /////

23   /////

24   /////

25   1
         Defendant Flores was improperly sued as Sergeant Florres.
26   2
        Here the undersigned notes that the posture of the request was quite different. In the Gradford
27   v. Freddie matter, plaintiff’s request to withdraw the pending motion dismiss was granted because
     it was plaintiff’s own motion, and plaintiff had indicated it had been filed by him in that action in
28   error. (See Gradford v. Freddie, Doc. No. 33.)
                                                       2
     Case 1:17-cv-01248-DAD-GSA Document 62 Filed 03/23/21 Page 3 of 3


 1          In reply, plaintiff again argues that defense counsel deceived plaintiff by failing to present

 2   to the court all of the documents that plaintiff signed in connection with the parties’ settlement,

 3   and he was not able to determine this until after the objections period had run, which he states is

 4   the reason he brought his pending motion. (Doc. No. 61.)

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 7   court finds the findings and recommendations to be supported by the record and proper analysis.

 8          Here, plaintiff’s objections simply do not set forth facts or law providing any basis upon

 9   which this court should decline to adopt the pending findings and recommendations. Nor does

10   plaintiff argue that any of the allegedly missing pages of the documents submitted to this court

11   suggest this action was not settled as part of the parties’ agreement. Therefore, the court will

12   adopt the pending findings and recommendations in full and plaintiff’s request that the court

13   schedule a settlement conference in this case (Doc. No. 59) will be denied.

14          Accordingly,

15          1.      The findings and recommendations issued by the magistrate judge on December 4,

16                  2020 (Doc. No. 57), are adopted in full;

17          2.      Defendant’s motion to dismiss (Doc. No. 54), filed on September 8, 2020, is

18                  granted;

19          3.      Plaintiff’s motion for reconsideration and for the court to schedule a settlement

20                  conference (Doc. No. 59), filed on January 21, 2021, is denied;
21          4.      This action is dismissed pursuant to the terms of the parties’ settlement and signed

22                  release form, which constituted a valid, clear, and unambiguous waiver of

23                  plaintiff’s legal claims brought in this action; and

24          5.      The Clerk of the Court is directed to close this case.

25   IT IS SO ORDERED.
26
        Dated:     March 22, 2021
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       3
